Citation Nr: 0008475	
Decision Date: 03/30/00    Archive Date: 04/04/00

DOCKET NO.  96-48 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for 
residuals of frostbite of both feet with neurological and 
vascular deficiencies.  



REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The appellant and his spouse



INTRODUCTION

The veteran had active service from February 1952 to February 
1954.  He was awarded the Korean Service Medal with 2 Bronze 
Stars and the Combat Infantryman Badge.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 1995 Department of Veterans Affairs 
(VA) Regional Office (RO) rating decision which granted a 30 
percent disability rating for residuals of frostbite with 
neurological and vascular deficiencies effective November 29, 
1994. 

This case was previously before the Board in 1998 at which 
time it was remanded to the RO to arrange for the appellant 
to have a hearing before a traveling member of the Board.  In 
a statement signed July 21, 1998, the veteran indicated that 
he no longer wanted a hearing.  

This case was remanded again in March 1999 in order for the 
RO to consider the new criteria for rating cold injury 
residuals.  The case has been returned to the Board for 
appellate review.  The Board is obligated by law to ensure 
that the RO complies with its directives.  Stegall v. West, 
11 Vet. App. 268 (1998).  


FINDING OF FACT

The veteran's residuals of frostbite are manifested by 
symptoms including cold sensitivity, nail abnormalities, and 
color changes, without confirmed findings of specific nerve 
involvement from peripheral neuropathy.  


CONCLUSIONS OF LAW

1.  The criteria for a rating of 30 percent for residuals of 
frostbite of the right foot with neurological and vascular 
deficiencies have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.104, Diagnostic 
Code 7122 (1999).

2.  The criteria for a rating of 30 percent for residuals of 
frostbite of the left foot with neurological and vascular 
deficiencies have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.104, Diagnostic 
Code 7122 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

A rating decision dated in December 1954 granted service 
connection for frozen feet.  The RO noted that service 
medical records were negative for physical abnormalities, but 
other evidence supported the grant.   

At the time of VA examination in August 1963, the veteran 
stated that he was exposed to long periods of cold weather 
when he performed guard duty in Korea during service.  He 
complained of pain in the feet with cold weather or prolonged 
walking.  Physical examination disclosed no temperature, 
color or trophic changes of the skin of the feet.  Pedal 
pulses were strong and normal.  The diagnosis was no 
residuals of frostbite of the feet.  An August 1979 VA 
examination continued to show that frostbite was by history.  

VA outpatient treatment records dated in January 1995 show 
that the veteran reported a history of painful neuropathy of 
the feet and that his feet had previously been frozen in 
Korea.  Bilateral pedal pulses were 2/4.  The nails were 
slightly mycotic but otherwise within normal limits.  
Sensation of sharp/dull was intact.  The painful feet were 
reportedly relieved with "Icy Hot" over-the-counter ointment.  
The assessment was painful neuropathy secondary to frostbite.  
In April 1995, the veteran was seen for follow-up care.  
Pulses were palpable bilaterally; both feet were cool to 
touch.  There was maceration of the second interspace on the 
left, without drainage, edema or erythema.  The assessment 
was neuropathy secondary to frostbite.  In July 1995, the 
veteran complained of a burning pain of both feet.  Objective 
examination showed that pulses were palpable.  Neurological 
testing was intact overall.  Pain was noted.  The assessment 
was neuropathy.  

The veteran was treated at a VA pain clinic in August 1995 
for pain that affected numerous joints, including the feet.  
The pain was described by the veteran as severe and 
intermittent, usually stabbing and burning.  Neurological 
testing showed that the nerves were intact; motor strength 
was 5/5.  Sensory testing was "ok."  Gait was slow and 
without a cane.  The impression was chronic pain secondary to 
degenerative joint disease (DJD).  In September 1995, the 
veteran reported that medication was helping, but he 
complained of cramps of both legs at night and while walking.  
Pedal pulses were 2/4, bilaterally.  There was maceration of 
the left 2d interspace.  There were no open lesions, edema or 
erythema.  Decreased hair growth patterns of the bilateral 
digits and lower legs was observed.  The assessment was 
neuropathy secondary to frostbite.  

The veteran was hospitalized at a VA facility in August to 
September 1995 for chronic pain of multiple joints.  The pain 
was described as stabbing, burning and constant, with a 
cramp-like sensation with increased activity.  The pain 
decreased when the veteran was lying down.  Physical 
examination disclosed that there were good pulses and no 
edema of the extremities.  Neurologic testing of the nerves 
and sensory testing were intact; motor strength was 5/5.  The 
veteran's gait was mildly antalgic.  The impression was 
chronic pain secondary to degenerative joint disease.  The 
final diagnoses included chronic pain dysfunction and 
degenerative joint disease.  No reference to frostbite was 
made.  In October 1995, objective examination revealed 
palpable pulses, bilaterally.  The nails were elongated and 
thickened with debris.  There was pain on palpation to both 
calves.  The assessments were neuropathy secondary to 
frostbite and peripheral vascular disease.  

The veteran was afforded VA examinations in October 1995.  He 
complained of pain and tingling of both feet, especially in 
the evening.  He stated that numbness, tingling and pain of 
the feet had been progressive.  The veteran reported that he 
was currently on multiple medications for frostbite symptoms.  
Objective findings included rubor on dependency and pallor on 
elevation.  There was marked decreased (otherwise described 
as extreme delay) capillary filling time, bilaterally.  The 
appearance of the veteran's feet when he sat in a dependent 
position was very dark red to purple with distention of all 
superficial veins.  The veteran had normal foot function and 
range of motion.  There was no fixed bony deformity present.  
Gait was normal.  The dorsalis pedis and posterior tibial 
pulses were 3+ and equal, bilaterally.  Hair growth was 
diminished to sparse to absent on the lower legs and feet.  
The skin turgor was losing its elasticity.  There were no 
plantar lesions.  There was diminished two-point 
discrimination on neurovascular examination.  Skin 
temperature was from cool to cold.  The veteran complained of 
paresthesia especially at night in the toes and bottom of the 
feet.  The diagnosis was history of frostbite with resultant 
neurological and vascular complications.  

VA outpatient treatment records dated in November 1995 show 
that the veteran complained of painful cramping of his 
calves.  Dorsalis pedis and posterior tibial pulses were 2/4, 
bilaterally.  There was decreased sensation bilaterally.  All 
toenails were thick, elongated, painful and discolored.  The 
assessments were peripheral neuropathy and onychomycosis.  

VA outpatient treatment records dated in January 1996 show 
that the veteran presented for palliative care.  The veteran 
reported numbness of both feet for years.  Toenails were 
described as long, thick and dystrophic.  The feet were cold, 
bilaterally.  There was no erythema or edema.  The 
assessments were polyneuropathy and onychomycosis.  In March 
1996, the veteran's feet were excessively cold.  Pulses were 
"very good."  Posterior tibial and dorsalis pedis pulses were 
+2/4, bilaterally.  The pertinent assessment was painful 
neuropathy.  In May 1996, the veteran reported improvement 
with medications.  Objective examination revealed bilateral 
palpable pulses.  There was decreased sensation to light 
touch/proprioception, bilaterally.  The assessment was 
peripheral neuropathy of both lower extremities.  In July 
1996, physical examination again found bilateral palpable 
pulses and decreased sensation to light touch/proprioception.  

The veteran and his wife provided testimony at a hearing at 
the RO in June 1996.  The veteran testified that he had 
problems walking any distance (about one block) due to foot 
pain.  Hearing transcript (T.), 2, 7.  The veteran noted that 
he had color changes of his feet and that he sometimes had 
numbness involving the whole leg, right greater than left.  
Although he wore athletic footwear for comfort, he 
experienced pain regardless of the footwear.  T. 8.     

The veteran was afforded a VA examination in August 1999.  
The examiner noted that the claims file was reviewed prior to 
the examination.  The veteran had current complaints of 
numbness, tingling and burning of his feet, which occurred 
about once a week and increased with cold weather.  The pain 
bothered him mostly when he walked.  He used a cane when he 
walked due to his foot pain and back pain.  He used a 
wheelchair if he participated in activities that required 
more extensive walking, such as at a shopping mall or 
amusement park.  Medications reportedly helped him a great 
deal.  He reported sensitivity to the cold.  Excessive 
sweating, hyperhidrosis, disturbances of nail growth, chronic 
ulcers, and breakdown or frostbite scars were denied.  Fungal 
infections in the past had been successfully treated and 
there was no current problem.  It was noted that the veteran 
did not have joint stiffness or arthritis.  He sometimes had 
some edema in both ankles.  The veteran did notice that his 
skin became slightly darker at times.  Foot pain often kept 
him awake at night or awakened him.  His feet were cold most 
of the time.         

Physical examination showed that dorsalis pedis and posterior 
pedis pulses were +2/4.  There was some telangiectasis noted 
of the plantar medial feet, bilaterally.  No edema was shown.  
Deep tendon reflexes were intact and symmetrical.  Sensation 
was all intact and symmetrical, bilaterally.  Dermatological 
examination revealed no evidence of a fungal infection.  
There were no lesions; skin was warm and dry.  Hair was 
present on the digits.  Range of motion was demonstrated as 
pain free and within normal limits.  Muscle strength was 5/5 
in all groups.  No deformity was observed.  The veteran 
walked with a propulsive, slightly antalgic, gait.  The 
assessment was frostbite, by history, with no evidence of 
peripheral neuropathy or vascular insufficiency.  In an 
addendum, the examiner noted that there was a subjective 
complaint of numbness, tingling and burning in both feet, as 
well as cold sensitivity.  Arthralgia was denied.  There was 
no evidence of tissue loss, nail abnormalities, color 
changes, impaired sensation, or hyperhidrosis.      

Relevant Law and Regulations

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 3.321(a), 4.1 (1999).
Separate diagnostic codes identify the various disabilities.  
The VA has a duty to acknowledge and consider all regulations 
which are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  The requirements set forth in these 
regulations for evaluation of the complete medical history of 
the claimant's condition operate to protect claimants against 
adverse decisions based on a single, incomplete or inaccurate 
report, and to enable the VA to make a more precise 
evaluation of the level of the disability and of any changes 
in the condition.  Schafrath, 1 Vet. App. at 593-94.
 
Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2 (1999).

Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability therefrom are 
sufficient; and above all, a coordination of rating with 
impairment of function will be expected in all cases.  
38 C.F.R. § 4.21 (1999).

The Board notes that the VA schedular criteria for rating 
cardiovascular disorders, including cold injury residuals 
(38 C.F.R. § 4.104, Diagnostic Code 7122), were revised in 
1998.  In Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991), 
the United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "Court") held that "where the law 
or regulation changes after a claim has been filed or 
reopened but before the administrative or judicial appeal 
process has been concluded, the version most favorable to 
appellant should and we so hold will apply unless Congress 
provided otherwise or permitted the Secretary of Veterans 
Affairs (Secretary) to do otherwise and the Secretary did 
so."  Accordingly, with respect to claims involving ratings 
for cold injury that were pending in 1998, it is necessary to 
determine whether the amended regulations or the previously 
existing regulations are more favorable to the claimant.  The 
General Counsel of VA, in a precedent opinion, has held that 
the determination of whether an amended regulation is more 
beneficial to a claimant than the prior provisions must be 
made on a case-by-case basis. VAOGCPREC 11-97 (O.G.C. Prec 
11-97).  According to the cited opinion, when there is a 
pertinent change in a regulation while a claim is on appeal 
to the Board, the Board must take two sequential steps.  
First, the Board must determine whether the amended 
regulation is more favorable to the claimant than the prior 
regulation.  Second, the Board must apply the more favorable 
provision to the facts of the case.

Under the former rating criteria, residuals of frozen feet 
with mild symptoms such as chilblains are rated as 10 percent 
disabling whether unilateral or bilateral. Persistent 
moderate swelling, tenderness, redness, etc. is rated 20 
percent when unilateral and 30 percent when bilateral. Loss 
of toes or parts, and persistent severe symptoms are rated 30 
percent when unilateral and 50 percent when bilateral.  
38 C.F.R. § 4.104, Diagnostic Code 7122 (1997).  

Under the revised regulations, effective from January 12, 
1998, Diagnostic Code 7122 provides for a 30 percent rating 
for cold injury residuals, with pain, numbness, cold 
sensitivity, or arthralgia, plus two or more of the 
following: tissue loss, nail abnormalities, color changes, 
locally impaired sensation, hyperhidrosis, or X-ray 
abnormalities (osteoporosis, subarticular punched out lesions 
or osteoarthritis) of affected parts.  No higher rating is 
assignable for cold injury residuals under Diagnostic Code 
7122.  A 20 percent rating is assigned for pain, numbness, 
cold sensitivity, or arthralgia, plus tissue loss, nail 
abnormalities, color changes, locally impaired sensation, 
hyperhidrosis, or X-ray abnormalities (osteoporosis, 
subarticular punched out lesions or osteoarthritis) of 
affected parts.  A 10 percent rating is assigned for pain, 
numbness, cold sensitivity, or arthralgia.  Amputations of 
fingers or toes, and complications such as squamous cell 
carcinoma at the site of a cold injury scar or peripheral 
neuropathy should be separately evaluated under other 
diagnostic codes.  Each affected part (hand, foot, ear, nose) 
is evaluated separately and the ratings are combined, if 
appropriate, in accordance with 38 C.F.R. §§ 4.25 and 4.26.

This diagnostic code was revised again, effective August 13, 
1998. The revised criteria provide a 30 percent rating for 
arthralgia or other pain, numbness, or cold sensitivity plus 
two or more of the following: tissue loss, nail 
abnormalities, color changes, locally impaired sensation, 
hyperhidrosis, X-ray abnormalities (osteoporosis, 
subarticular punched out lesions, or osteoarthritis).  A 20 
percent rating is assigned for arthralgia or other pain, 
numbness, or cold sensitivity plus tissue loss, nail 
abnormalities, color changes, locally impaired sensation, 
hyperhidrosis, or X-ray abnormalities (osteoporosis, 
subarticular punched out lesions, or osteoarthritis).  A 10 
percent rating is assigned for arthralgia or other pain, 
numbness, or cold sensitivity.  Again, one would separately 
evaluate amputations of fingers or toes, and complications 
such as squamous cell carcinoma at the site of a cold injury 
scar or peripheral neuropathy, under other diagnostic codes.  
One would also separately evaluate other disabilities that 
have been diagnosed as the residual effects of cold injury, 
such as Raynaud's phenomenon, muscle atrophy, etc., unless 
they are used to support an evaluation under Diagnostic Code 
7122.  Also, each affected part (e.g., hand, foot, ear, nose) 
is evaluated separately and the ratings combined in 
accordance with 38 C.F.R. §§ 4.25 and 4.26. 63 Fed. Reg. 
37778-37779 (1998).   


Analysis

In determining the proper rating to be assigned for a given 
disability, the Board may only consider those factors which 
are included in the rating criteria provided by regulations 
for rating that disability.  To do otherwise would be error 
as a matter of law.  Massey v. Brown, 7 Vet. App. 204, 208 
(1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).  

Pursuant to the Court's holding in Karnas, the Board has 
evaluated the veteran's claim of entitlement to an increased 
evaluation under both the new and old criteria for residuals 
of cold injuries, to determine which version of the 
regulations is the most appropriate and the most favorable to 
the veteran.  The Board has determined that the most 
favorable rating for the veteran's service-connected 
disability is rendered by applying the current Rating 
Schedule for residuals of cold injuries, pursuant to 
38 C.F.R. § 4.104, DC 7122 (1999).  For the reasons set forth 
below, application of these criteria address the veteran's 
disability and provide the veteran with the most favorable 
outcome.

The evidence of record shows that the veteran meets the 
requisite combination of criteria for a 30 percent evaluation 
for each foot.  Specifically, the Board finds evidence of 
pain, cold sensitivity, nail abnormalities and color changes 
of the feet.  Though these objective symptoms were not 
demonstrated on the most recent (August 1999) examination, 
color changes were observed during VA examination of October 
1995, and nail abnormalities were seen on multiple occasions 
during VA treatment in January 1995, October 1995, November 
1995, and January 1996, which the Board considers to be 
sufficiently current to warrant consideration as 
demonstrative of current symptomatology.  Moreover, the Court 
has indicated that when the pertinent disorder is subject to 
fluctuations, the VA's duty to assist includes an adequate 
examination conducted during an active stage of the disorder. 
Ardison v. Brown, 6 Vet. App 405 (1994).  Thus, the October 
1995 examination findings are more probative for rating 
purposes than those of the more recent VA examination.  
Further, the treatment records and the veteran's testimony 
corroborate the 1995 findings.  Consequently, a 30 percent 
rating for each foot is warranted when the new rating 
criteria are applied.  

An award of 30 percent is the maximum rating available for 
residuals of a cold injury under 38 C.F.R. § 4.104, DC 7122 
(1999).  The Board notes that pursuant to Note (2), each of 
the veteran's feet must be evaluated separately and combined 
in accordance with 38 C.F.R. §§ 4.25 and 4.26.  38 C.F.R. 
§ 4.104, DC 7122 (1999).  Thus, application of the bilateral 
factor is warranted in the veteran's case, and a combined 
evaluation of the veteran's disability under DC 7122 (1999) 
would result in an evaluation 30 percent for each foot, 
combined pursuant to 38 C.F.R. § 4.25.  

The Board notes that a maximum 50 percent evaluation for 
bilateral frozen feet may be assigned under the old criteria.  
Even if a 50 percent rating were warranted under the old 
criteria, it would not be to the veteran's advantage as 2 
combined ratings of 30 percent equal more than a single 
rating of 50 percent.  See 38 C.F.R. § 4.25.  

Under the new criteria, separate evaluations may be assigned 
for amputations of fingers or toes, and complications such as 
squamous cell carcinoma at the site of a cold injury scar or 
peripheral neuropathy, under other diagnostic codes.  In this 
case, there is no evidence of toe amputations or squamous 
cell carcinoma related to frozen feet.  As to peripheral 
neuropathy, the Board recognizes that certain of the 
outpatient treatment records refer to this disorder.  
However, those records were not specific as to what nerve was 
involved.  As such, they are of low probative value as to 
this matter.  

In order to confirm the diagnosis and clarify the symptoms 
associated with any peripheral neuropathy and to document the 
specific nerve involvement, the veteran's case was remanded 
in March 1999 for the scheduling of a VA examination.  Such 
examination was accomplished in August 1999.  The Board finds 
that this examination is of high probative value since it was 
conducted, in part, to confirm the nerve involvement 
particular to any peripheral neuropathy found.  
Significantly, after reviewing the claims file and examining 
the veteran, the examiner concluded that there was no 
evidence of peripheral neuropathy.  In light of the high 
probative value of this examination, the Board finds that a 
separate rating for peripheral neuropathy is not in order.  
38 C.F.R. § 4.104, Diagnostic Code 7122, Note (1).  

For the reasons described above, the Board finds that a 30 
percent rating for each foot, and no more, is warranted for 
residuals of frostbite with neurological and vascular 
deficiencies.  


ORDER

A 30 percent rating is warranted for residuals of frostbite 
of the right foot with neurological and vascular 
deficiencies, subject to the laws and regulations governing 
the payment of monetary benefits.  

A 30 percent rating is warranted for residuals of frostbite 
of the left foot with neurological and vascular deficiencies, 
subject to the laws and regulations governing the payment of 
monetary benefits.




		
	M. Sabulsky
	Member, Board of Veterans' Appeals


